EXHIBIT 10.23



Keppel Logistics
 
ADDENDUM TO LEASE AGREEMENT


Keppel Logistics Pte Ltd                                                      
Other logistics centres:
 
(Co Reg No. 197302345E)                                                       •
44 Benoi Road, Singapore 629904
 
Head Office                                  • 27 Benoi Sector, Singapore 629859
 
7 Gul Circle
 
Singapore 629563
 
Tel: (65) 68611911
 
Fax: (65) 68612168
 
E-mail: keplog@keppellog.com


This Addendum No: 2010/678 is made on the 1 June 2010 between KEPPEL LOGISTICS
PTE LTD, a Company incorporated under the laws of Singapore having its
registered office at 1 Harbour Front Avenue, #18-01 Keppel Bay Tower, Singapore
098632 (hereinafter called "the Lessor") and AFFYMETRIX PTE LTD, a Company
incorporated under the laws of Singapore having its principal place of business
at No.7 Gul Circle, #2M01 -10, Singapore 629563 (hereinafter called "the
Lessee").
 
NOW IT IS HEREBY AGREED as follows:


1.          Option for Extension:


The Lessee agrees to exercise its lease option in accordance with the Agreement
for Lease for a period of Five (5) years only.
 
The extended lease shall commence on 1st January 2011 and expire on 31st
December 2015 based on the revised rent as set out in Schedule 1.
 
The Lessee may lease the premises for Two (2) further extensions of five (5)
years each after 31st December 2015, provided that the Lessee shall no more than
twelve (12) months nor less than six (6) months before the expiration of each
extension of the Lease, give to the Lessor notice in writing of his desire and
if the Lessee shall have paid all rent payable and shall have performed and
observed the terms and conditions in the Lease Agreement up to the termination
of the tenancy hereby created, the Lessor will let the Premises to the Lessee
for a further term of Five (5) years at a rent to be decided between the Lessor,
subject to any increase or decrease in rent not exceeding 10% of the rent in the
preceding term, and the Lessee and upon the covenants and conditions contained
in the Lease.


All other terms and conditions as per Lease Agreement signed and dated 13
February 2006 remains unchanged.


 
 
 
 
“All business is transacted only in accordance with the Singapore Logistics
Association Standard Trading Conditions (2004). Copy is available upon
application”

 
1

--------------------------------------------------------------------------------

 
 
Keppel Logistics
 
IN WITNESS whereof, the parties hereinafter set their respective hands the day
and year first above written.
 
For and on behalf
of                                                                                                                                     
For and on behalf of
KEPPEL LOGISTICS PTE
LTD                                                                                                               
AFFYMETRIX PTE LTD
/s/ Gui Eng
Hwee                                                                                                                                         
/s/ Choy Kem Wah
Name: GUI ENG
HWEE                                                                                                                               
Name: Choy Kem Wah
Title: Chief Executive
Officer                                                                                                                    Title:
Vice President & General Manager
 
 
Company's
Stamp                                                                                                                                        
Company's Stamp
 
 
Witnessed
By:                                                                                                                                              
Witnessed By:
/s/ Desmond
Boo                                                                                                                                          /s/
Eunice Wong
Name: DESMOND
BOO                                                                                                                         
    Name: Eunice Wong
Title: General
Manager                                                                                                                              
Title: Director, Materials
 
 
 
 
 
 


 
2

--------------------------------------------------------------------------------

 
 
Keppel Logistics
 
AFFYMETRIX PTE LTD
 
SCHEDULE 1


RATE SCHEDULE


SINGAPORE DOLLARS


Page 1 of 1


DESCRIPTION                                                                                              UNIT
PRICE
 
A)           REVISED RENTAL FOR FIVE (5) YEARS RENEWAL




S/N    
Description                                                                                         Rental
Rates (S$/perS/N
                           per calendar month)

 
Rental Rates Effective 1st Year from 1st Jan 2011 to 31 Dec 2011
 
1          Warehouse Space, 3rd Floor - 136,000 sq
ft                                    $132,440


2          Office Space - Unit No. #2M01-08 - 9170 sq
ft                                $13,800
 
3          Office Space - Unit No. #2M09-10 -1875 sq
ft                                 $3,562.50


4          Roof Top Open
Space                                                                       
$780
 
Rental Rates Effective 2nd Year from 1st Jan 2012 to 31 Dec 2012
 
1          Warehouse Space, 3rd Floor - 136,000 sq
ft                                    $133,050
 
2          Office Space - Unit No. #2M01-08 - 9170 sq
ft                                $13,865
 
3          Office Space - Unit No. #2M09-10 -1875 sq
ft                                 $3,562.50
 
4          Roof Top Open
Space                                                                        $780


Rental Rates Effective 3rd Year from 1st Jan 2013 to 31 Dec 2013


1          Warehouse Space, 3rd Floor - 136,000 sq
ft                                    $134,900
 
2          Office Space - Unit No. #2M01-08 - 9170 sq
ft                                $14,055
 
3          Office Space - Unit No. #2M09-10 -1875 sq
ft                                 $3,562.50
 
4          Roof Top Open
Space                                                                        $780
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 
 
Keppel Logistics
 
Rental Rates Effective 4th and 5th Year from 1st Jan 2014 to 31 Dec 2015


1          Warehouse Space, 3rd Floor - 136,000 sq
ft                                    $135,500


2          Office Space - Unit No. #2M01-08 - 9170 sq
ft                                $14,120


3          Office Space - Unit No. #2M09-10 -1875 sq
ft                                 $3,562.50
 
4          Roof Top Open
Space                                                                        $780
 
 
 
** - Rates exclude utility charge and JTC subletting fees.
- Monthly rent to be paid in advance on the first day of each month.
 
 
 
THE RATES DO NOT INCLUDE GOODS AND SERVICES TAX (GST).


 
 
 

 


 
4


--------------------------------------------------------------------------------